       Case 1:12-cr-00140-PB Document 70 Filed 11/08/18 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW HAMPSHIRE


United States of America
                                               No. 12-cr-140-PB
     v.
                                               Appeal No. 18-1705
Lisa Biron




                  CLERK’S SUPPLEMENTAL CERTIFICATE TO
                        CIRCUIT COURT OF APPEALS

     I,Vincent Negron, Deputy Clerk of the United States District
Court for the District of New Hampshire, do hereby certify that the
following documents constitute the supplemental record on appeal to
the First Circuit Court of Appeals:

     DOCUMENTS NUMBERED: 69 and Endorsed Order dated 11/7/2018

     The Clerk’s Office hereby certifies the record and docket sheet
available through ECF to be the certified record and the certified
copy of the docket entries.


                                       IN TESTIMONY WHEREOF, I hereunto
                                       set my hand and affix the seal
                                       of said Court, at Concord, in
                                       said District, on this day,
                                       Click for date.

                                     '$1,(/-/<1&+, Clerk


                                     By: /s/ Vincent Negron, Deputy Clerk
                                           Nov 08, 2018
